Citation Nr: 0009038	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-06 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits on behalf of his minor child.

(The issue of entitlement to an increased evaluation for a 
respiratory disease, to include restoration of a 60 percent 
evaluation, is the subject of a separate appellate decision.)


REPRESENTATION

Veteran represented by:	The American Legion

Appellant represented by:    None


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to November 
1986.  The appellant is the mother of the veteran's child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the appellant's request 
for an apportionment of the veteran's VA compensation 
benefits on behalf of their minor child.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has been assigned a 30 percent schedular 
evaluation for a service-connected respiratory disease.

3.  The veteran's minor child is not residing with him and 
the veteran has not reasonably discharged his responsibility 
of child support.

4.  The facts of the case do not establish that hardship 
exists for the minor child of the veteran sufficient to 
warrant a special apportionment of the veteran's compensation 
benefits.


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability compensation benefits on behalf of his minor child 
in an amount equal to the amount of additional compensation 
the veteran receives on behalf of one dependent child have 
been met.  38 U.S.C.A. §§ 5107, 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All or any part of the compensation or pension payable on 
account of any veteran may be apportioned on behalf of the 
veteran's child if the veteran's child is not residing with 
the veteran and the veteran is not reasonably discharging his 
responsibility for the child's support.  See 38 U.S.C.A. 
§ 5307 (a)(2) (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(1999).  The law further provides that, without regard to any 
other provision regarding apportionment, where hardship is 
shown to exist, benefits may be specially apportioned between 
the veteran and his dependents on the basis of facts in the 
individual case, as long as it does not cause undue hardship 
to the other persons in interest.  See 38 C.F.R. § 3.451 
(1999).  In determining the basis for a special 
apportionment, consideration will be given to such factors 
as: 1) the amount of VA benefits payable; 2) other resources 
and income of the veteran and those dependents in whose 
behalf apportionment is claimed; and 3) special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship, while apportionment of less than 20 percent would 
not provide a reasonable amount for any apportionee.  Id.  
However, it is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

In the present case, the appellant has requested an 
apportionment of the veteran's VA compensation benefits on 
behalf of their minor daughter.  She reported that the minor 
child has been in her care and custody since the minor 
child's birth and although the veteran has been ordered by a 
court to pay $25 per month to her on the child's behalf, he 
has only given her a total of $25.  In November 1998, the 
appellant submitted a state court document which adjudicated 
the veteran as the father of the minor child in question, who 
was born on September [redacted], 1991.

In November 1998, the RO informed the veteran of the 
appellant's request for an apportionment and requested that 
he provide information concerning his finances.  The 
appellant submitted a statement of income and expenses in 
April 1999, in which she reported four dependents, with an 
income of $1,095, expenses of $623 and debt of $10,365.  The 
veteran provided no information as to his income or expenses.

Based upon the foregoing, Board finds that the preponderance 
of the evidence supports the appellant's claim for an 
apportionment of the veteran's disability compensation 
benefits on behalf of their minor child.  Specifically, the 
veteran has provided no evidence to refute the appellant's 
claim that the child has not resided with the veteran or has 
received reasonable support from the veteran.  In addition, 
the veteran has submitted no information regarding his 
average monthly income and expenses.  In the absence of such 
evidence, the Board concludes that an apportionment of the 
veteran's VA compensation benefits, in the amount which the 
veteran receives on behalf of one dependent child, is proper.  
Finally, since the Board is not deciding this claim under the 
special apportionment provisions of 38 C.F.R. § 3.451 (1999), 
it is not necessary to determine whether an apportionment 
would create undue hardship.  In any event, since the 
information submitted by the appellant clearly indicates that 
her total family income exceeds her expenses, the Board finds 
that she has not demonstrated financial hardship on the part 
of the minor child such that she would be entitled to a 
higher amount under the special apportionment provisions.


ORDER

An apportionment of the veteran's VA disability compensation 
benefits, in the amount of additional compensation awarded 
the veteran on behalf of one dependent child, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

